DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group II (claims 7-20) in the reply filed on 03/24/2022 is acknowledged. The traversal is on the ground(s) that a search and examination of all the claims of the entire application can be made without serious burden, and that claims of both groups concern seal gas compressors. Moreover, a search of the subject matter of the claims of Group II is seen to overlap a search of the subject matter of the claims of Group I.  This is not found persuasive because in this instant case the process of group I can be practiced using a carbon dioxide injector for adjusting the water pH level.
The requirement is still deemed proper and is therefore made FINAL. The Non-elected group I, claims 1-6 are withdrawn from consideration in the application.

Specification
3.	The disclosure is objected to because of the following informalities: in page 4, para [0004], at the end of line 5, “SCG” should be “SGC”. 
	In the specification page 5, para [0016], line 5, “monitoring step is carried out one or more upstream of the seal gas compressor” should be “monitoring step is carried out at one or more locations upstream of the seal gas compressor”. Appropriate correction is required.
Claim Objections
4.	(a) Claims 1-6 are objected to because of the following informalities: the status 
identifier of these claims should be “Withdrawn” since they belong to a non-elected 
group I as a result of the restriction requirement.  Appropriate correction is required.
(b) Claims 7 and 14 are objected to because of the following informalities: 
In claim 7, lines 7-8, replace “wherein the monitoring is carried out one or more of upstream of the seal gas compressor and downstream of the compressor” with -- wherein the monitoring is carried out at one or more locations upstream of the seal gas compressor and downstream of the seal compressor--. For claim language clarity.
In claim 14, lines 10-11, replace “wherein the monitoring is carried out one or more of upstream of the seal gas compressor and downstream of the compressor” with -- wherein the monitoring is carried out at one or more locations upstream of the seal gas compressor and downstream of the seal compressor--. For claim language clarity.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 
U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The above claims do not fairly limit the independent system or apparatus claim 7 and 14 respectively from which they depend since the above claims recite only either manner or method of use of the claimed apparatus, however any apparatus meeting the requirements of these independent claims (i.e. 7 and 14) upon which the above claims depend could be employed in the manner recited in the above claims. furthermore, it has been well settled that the manner or method of use of an apparatus alone cannot be relied upon to fairly further limit claims to an apparatus itself. Also see MPEP 2114. II. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA, see Background of Applicant’s specification- Para [0002]- [0013]) in view of Mazumdar et al. (US Patent No. 9,108,869).
	Regarding claims 7 and 14, AAPA teaches a system for operating a seal gas compressor utilized in a direct reduction process such as a DR or MIDREX DRI (see Background of Applicant’s specification- Para [0002]), the system comprising: a pH monitoring means and a pH adjustment means for controlling corrosiveness of the water stream used in the seal gas compressor (see Background of Applicant’s specification- Para [0002]-[0013]) but fails to teach any substantial details of the systemin the manner as claimed to include: a Distributed Control System, one or more pH probes coupled to the Distributed Control System and operable for monitoring a pH level of a water stream used in the seal gas compressor, and a pH adjusting chemical injector coupled to the Distributed Control System and operable for adjusting the pH level of the water stream.
	Mazumdar et al. teaches a pH adjustment control system (10, see Mazumdar et al., figure 1 and column 2, line 51- column 3, line 17) for controlling and adjusting a pH of a water stream directed to any system (12, see Mazumdar et al., figure 1 and column 2, lines 51-60) for which pH-adjusted water is desirable to include the metallurgical filed of endeavor (see Mazumdar et al., column 2, lines 51-60); wherein the system comprises a Distributed Control System (34, see Mazumdar et al., figure 1 and column 4, lines 10-45); at least pH probes (39, see Mazumdar et al., figure 1 and column 4, lines 30-45) coupled to the Distributed Control System and operable for monitoring a pH level of a water stream used in the desired system (see Mazumdar et al., figure 1,  column 2, lines 51-60 and column 4, line 30-column 5, line 13), wherein the pH level of the water stream is affected by a reformer flue gas stream that comes into contact with the water stream (see Mazumdar et al., column 1, lines 5-26, and column 4, line 46-column 5, line 60 for example)  wherein the monitoring is carried out at least one location upstream of the desired system (see Mazumdar et al., figure 1)  and downstream of the desired system (see Mazumdar et al., figure 2); and a pH adjusting chemical injector (22, see Mazumdar et al., figure 1,  and column 3, lines 6-17) coupled to the Distributed Control System (see Mazumdar et al., figure 1,)  and operable for adjusting the pH level of the water stream to maintain the pH level of the water stream within a predetermined range based on feedback from the at least pH probes at the direction of the Distributed Control System (see Mazumdar et al., figures 1 and 2; column 7, line 46-column 8, line 67). It would have been obvious to one of ordinary skill in the art at the timer the invention was made to modify the system of AAPA to include a Distributed Control System, one or more pH probes coupled to the Distributed Control System and operable for monitoring a pH level of a water stream used in the seal gas compressor (which is herein considered as a desired system requiring a monitoring of a pH level of a water stream directed thereto), and a pH adjusting chemical injector coupled to the Distributed Control System and operable for adjusting the pH level of the water stream as exemplified by Mazumdar et al., and that would stabilized the pH of the water directed to the gas seal, reduce corrosiveness and consequently improve the efficiency and operability of the seal gas compressor used in the DR system (see Mazumdar et al., column 2, lines 30-60)
	Regarding claims 8, 9, 15 and 16, AAPA in view of Mazumdar et al. fails to expressly teach the limitations as claimed, however since these claims are drawn to the manner of used of the claimed apparatus for maintaining the pH level of the water stream upstream of the seal gas compressor in a range either between 7.5 and 10  or  between 7.8 and 9.5; and AAPA in view of  Mazumdar et al. teaches substantially all the structural features of the claimed apparatus, it would necessarily flow that AAPA in view of  Mazumdar et al. can be employed to achieve these claimed process or in other words it would reasonably be expected that said claimed water pH can be achieved when the system of AAPA in view of Mazumdar et al. is used to operate the seal gas compressor used in the DR system.
 
9.	Claims 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA, see Background of Applicant’s specification- Para [0002]- [0013]) in view of Mazumdar et al. (US Patent No. 9,108,869).
as applied to claims 7 and 14 above, and further in view of Frail (US 2021/0189236).
	Regarding claims 10, 13, 17 and 20, AAPA in view of Mazumdar et al. teaches a system that comprises Distributed Control System and operable for monitoring pH  of a water stream used in a seal gas compressor, using a pH probe (39, see Mazumdar et al., figure 1 and column 4, lines 30-45) coupled to a Distributed Control System (34, see Mazumdar et al. figure 1) to maintain the pH level of the water stream within a predetermined range (see AAPA, Background of Applicant’s specification- Para [0002]-[0013]; and  see Mazumdar et al., figure 1 and column 1, lines 5-26, column 2, line 51- column 3, line 17); wherein the corrosiveness of the water stream is affected by the reformer flue gas stream that comes into contact with the water stream (see Mazumdar et al., column 1, lines 5-26, and column 4, line 46-column 5, line 60 for example), and a corrosiveness chemical injector (22, see Mazumdar et al., figure 1,  and column 3, lines 6-17) coupled to the Distributed Control System  (34, see Mazumdar et al. figure 1)  and operable for adjusting the corrosiveness of the water stream to maintain the 
corrosiveness of the water stream within a predetermined range based on feedback 
from the monitoring step (see Mazumdar et al., column 1, lines 5-26, and column 4, line 46-column 5, line 60 and column 7, line 46-column 8, line 67 for example).  
	AAPA in view of Mazumdar et al. fails to expressly teach a corrater probe as a means coupled to the Distributed Control System and operable for monitoring a corrosiveness of the water stream used in the seal gas compressor. However, Frail teaches that a corrater probe is known in the art as a device coupled to a corrosion control system for conducting real time monitoring of a corrosiveness of a water stream (see Frail, para [0062]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of AAPA in view of Mazumdar et al. to couple a corrater probe to the Distributed Control System as exemplified by Frail and that would allow a real time monitoring of a corrosiveness of a water stream to the seal gas compressor to be conducted. 
	Regarding claims 11 and 18, AAPA in view of Mazumdar et al.  and Frail fails expressly teach the limitations as claimed, however since these claims are drawn to the manner of used of the claimed apparatus for maintaining the corrosiveness of the water stream below 2.0 mpy; and AAPA in view of  Mazumdar et al. and Frail  teaches substantially all the structural features of the claimed apparatus, it would necessarily flow that AAPA in view of  Mazumdar et al. and Frail can be employed to achieve these claimed process or in other words it would reasonably be expected that said claimed reduced water corrosiveness can be achieved when the system of AAPA in view of Mazumdar et al.  and Frail is used to operate the seal gas compressor used in the DR system.
	Regarding claims 12 and 19, AAPA in view of Mazumdar et al. and Frail teaches at least corrosiveness chemical injector (22, see Mazumdar et al., figure 1, column 2, lines 30-65 and column 3, lines 6-17) that is operable for delivering carbon dioxide to the water stream, which by electrochemical reaction (see as evidenced by AAPA, Background of Applicant’s specification- Para [0002]- [0013]) maintains the corrosiveness of the water stream within the predetermined range.  

 Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beggs et al. (US 4,251,267), Meissner et al. (US 10,065,857), Millner (US 2020/0318206), Wilding et al. (US 5,730,879) and Benton et al. (US 5,607,523) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733